Title: To George Washington from Henry Knox, 21 February 1796
From: Knox, Henry
To: Washington, George


          
            My dear sir
            Boston 21 February 1796.
          
          I have been requested by several respectable characters in this place, to name for your consideraton Christopher Gore Esqr. of this vicinity as a suitable character for one of the Commissioners to repair to Great Britain in pursuance of the late treaty. I before

took the liberty of suggesting his name upon another occasion, and to express my conviction, of his fitness, for high confidential public employment. He has evinced his abilities by several well written peices in favor of the government. His fortune is handsome. His manners remarkably engaging, and his integrity unquestionable. He has no children and therefore would I am well persuaded have no objection to the mission alluded to.
          Mr Parsons of Newbury port has also been suggested as a very suitable character to adjust matters within the United States in conformity to the treaty. His knowledge and talents are of the first class.
          I have also been requested to name Mr Sullivan the Attorney General of this State as a Commissioner for ascertaining the St Croix river. He has written a history of the district of Maine in which this subject is somewhat discussed.
          I have named these Gentlemen with less diffidence than I otherwise should have done had I not known your desire of swelling your list of candidates with characters who may be thought even by others, of possessing the requisite qualities.
          Mrs Knox unites with me in presenting ourselves affectionately to your and Mrs Washingtons remembrance. And I am my dear sir with perfect respect and attachmt Your obedient Servant
          
            H. Knox
          
        